Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with an attorney Brad C. Spencer on May 11, 2022.
The application has been amended as follows:
Cancelled claims 1-7 and 10.

Reasons for Allowance
Claims 8-9 and 11-16 are allowed.
As indicated in the Office Action, Applicant’s amendments allowable subject matter of dependent claim 8 to include all the claimed limitations of independence claim 1 “A system for controlling filler wire, the system comprising: a high intensity energy source configured to heat at least one workpiece to create a molten puddle on a surface of said at least one workpiece; a filler wire feeder configured to feed a filler wire into said molten puddle; at least one controller configured to control advancing each of said high intensity energy source and said filler wire in a travel direction to deposit said filler wire on said at least one workpiece, wherein said at least one controller is further configured to obtain a desired shape, profile, height, size, or admixture of a bead formed by said molten puddle by: controlling movement said filler wire in at least a first direction, different from said travel direction, during feeding of said filler wire and advancing of said filler wire and said high intensity energy source, and setting at least one of an angle of entry of said filler wire into said moltenSpencer Response Doc 15/993,784 Page 3 of 8 Response to NFOA of 10/07/2021Application No: 15/993,784Docket No: 2012-035-US-CNT[2]puddle with respect to a surface of said molten puddle and an offset of said filler wire with respect to a longitudinal axis of said molten puddle, wherein said movement of said filler wire in said at least first direction includes at least one of a back and forth motion that is in-line with said travel direction, a back and forth motion that is transverse to said travel direction, a circular motion, an elliptical motion and a zig-zag motion, wherein the system further comprises:” have overcome the prior art of record and search.  
The combination of Takikawa et al. in view of Jones et al., and Miessbacher et al. is not sufficient to render the claims prima facie obvious. Modifying the numerous features of Takikawa unsuitable for welding based on the disclosure of Jones and Miessbacher, particularly since any such modification would change the principle of operation of Takikawa and would cause the work welding process of Takikawa to be unsuitable.  Therefore, allowance of Claims 8-9 and 11-16 is indicated because the prior arts of record do not show or fairly suggest the claimed limitations as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        


/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761